Citation Nr: 0836588	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-17 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the veteran is entitled to nonservice-connected 
improved disability pension benefits as of December 1, 2003, 
based upon his countable income.


REPRESENTATION

Appellant represented by:	James A. McPhedran, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1987 to 
December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois.  The veteran requested a personal 
hearing before the Board on his May 2005 Substantive Appeal; 
however, he withdrew such request by letter dated in August 
2008.  See 38 C.F.R. § 20.702(e) (2008).


FINDINGS OF FACT

1.  The veteran married his current spouse, L.R.A., on 
December 18, 2002; he notified VA of this marriage by 
correspondence received December 31, 2002.

2.  On November 14, 2003, the veteran informed VA that he was 
entitled to a workers' compensation award in the amount of 
$36,118.24 (less medical, legal, or other expenses), 
effective November 7, 2003.

3.  In March 2004, the veteran received a one-time lump sum 
payment in the amount of $34,261.35 from the Social Security 
Administration (SSA).

4.  Effective February 1, 2004, the veteran was in receipt of 
SSA disability benefits equal to $866.00 per month.

5.  The veteran reported medical expenses totaling $1,904.00 
for the applicable 12-month annualization period.

6.  As of November 7, 2003, the veteran's countable annual 
income for VA pension purposes is in excess of the 
established maximum rate of pension payable for a veteran 
entitled to nonservice-connected improved pension benefits 
with a spouse.





CONCLUSION OF LAW

Entitlement to nonservice-connected disability pension 
benefits is not authorized as of December 1, 2003, based on 
the veteran's countable income.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA), (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002)), is not applicable 
to the instant appeal.  The VCAA imposes obligations on VA in 
terms of its duty to notify and assist claimants; however, 
the VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation.  See Mason v. Principi, 
16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also VAOPGCREC 2-2004 (2004) (holding that 
VCAA notice was not required where evidence could not 
establish entitlement to the benefit claimed).  The essential 
facts in this case are not in dispute; the case rests on the 
interpretation and application of the relevant law.

Nevertheless, the Board has reviewed the claims folder and 
concludes that the veteran was provided reasonable 
opportunity to participate in the appeals process.  Moreover, 
all potentially relevant evidence identified by the veteran 
has been obtained.  There is no possibility that any 
additional notice or development would aid him in 
substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); see Dela Cruz, supra.  Thus, any failure on the part 
of VA to provide additional notice or assistance constitutes 
harmless error.

Analysis

By way of background, the veteran was granted nonservice-
connected pension benefits by RO rating decision dated in 
April 2001.  He was notified of this decision by letter dated 
April 19, 2001; this letter also informed him that he was 
being paid as a veteran with no dependents.  On November 14, 
2003, the RO received a copy of an Award Schedule for a 
workers' compensation award, effective November 7, 2003, with 
a handwritten note from the veteran requesting that his 
payments be adjusted based on this award payment.  By letter 
dated March 16, 2004, the RO notified the veteran that his 
countable income exceeded the maximum allowable income and 
that his nonservice-connected improved disability pension 
benefits would be terminated effective December 1, 2003.  The 
veteran perfected an appeal as to this decision.  An August 
2004 letter notified the veteran that he could submit 
information regarding medical and legal expenses incurred 
since November 7, 2003, that might reduce his income 
sufficient to show entitlement.  

The veteran filed for reinstatement of his nonservice-
connected pension benefits on May 31, 2005.  His claim was 
granted, and by rating decision dated in March 2006, 
nonservice-connected pension benefits were awarded, effective 
May 31, 2005.  His benefits were once again terminated, 
effective July 1, 2007, by rating decision dated in July 
2007.  The veteran was notified of this decision, but he did 
not file a notice of disagreement.  The only issue for appeal 
is therefore whether termination of his nonservice-connected 
pension benefits, effective December 1, 2003, was proper.  

As an initial matter, the Board notes that the veteran 
asserts that he should be considered a veteran with one 
dependent (his spouse) for VA improved pension purposes.  
However, according to the RO, dependency for his spouse was 
not established until May 31, 2005.  See RO Letter Decision 
dated March 8, 2006.  On December 31, 2002, the RO received a 
VA Form 21-686c ("Declaration of Status of Dependents") in 
which the veteran indicated that he married L.R.A. on 
December 18, 2002, in Ottawa, Illinois.  He also noted that 
she had no social security number; further inquiry revealed 
that L.R.A. had recently arrived from the Philippines and 
that she had not yet applied for a social security number.  
The veteran informed VA that he could not afford the 
application for a social security number for his spouse at 
this time.  A January 2003 letter to the veteran notified him 
that no final action could be taken on his claim for 
additional compensation for his spouse until a social 
security number was assigned.  Eventually, the veteran 
submitted a copy of his marriage license for him and L.R.A. 
as well as a copy of L.R.A.'s social security number card.  
See Correspondence and Documents received from veteran on May 
31, 2005.

VA regulations state that any person who receives any pension 
benefit shall, as a condition for receipt, furnish VA upon 
request with his or her social security number and the social 
security number of any dependent or beneficiary.  38 C.F.R. 
§ 3.216.  The regulation also provides, however, that no one 
shall be required to furnish a social security number for any 
person to whom none has been assigned.  Id.  Therefore, the 
veteran was not required to obtain a social security number 
for his spouse in order to entitle him to additional 
compensation for a spouse.  In fact, pursuant to section 
3.204 of Title 38 of the Code of Federal Regulations, VA will 
accept for purposes of determining entitlement the statement 
of a claimant as proof of marriage provided that the 
statement contains the date (month and year) and the place of 
the event as well as the full name and relationship of the 
person to the claimant.  38 C.F.R. § 3.204(a)(1) (2007).  VA 
shall require additional evidence where the claimant does not 
reside within a state, the claimant's statement on its face 
raises a question of its validity, the claimaint's statement 
conflicts with other evidence of record, or there is a 
reasonable indication of fraud or misrepresentation of the 
relationship.  38 C.F.R. § 3.204(a)(2).  In the present case, 
the veteran provided the information required by subsection 
(a)(1) in the VA Form 21-686c received December 31, 2002.  
Since there is nothing of record which conflicts with the 
veteran's statement or raises doubt regarding the credibility 
of such statement, the Board finds that it can consider the 
veteran's spouse as a dependent for purposes of this 
determination.  See 38 C.F.R. § 3.401 (2007).

A veteran who meets wartime service requirements and who is 
permanently and totally disabled due to disability not the 
result of willful misconduct is entitled to a rate of pension 
set by law, reduced by the amount of his countable income.  
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.23 (2007).  In 
order to receive pension, the specified wartime service, 
disability, and income requirements must all be met.  See 38 
U.S.C.A. § 1521.  For the reasons discussed below, the Board 
concludes that as of November 7, 2003, the veteran's 
countable income substantially exceeds the maximum annual 
pension rate (MAPR).  Thus, he is not entitled to nonservice-
connected improved pension benefits as of December 1, 2003.  
See 38 C.F.R. § 3.660(a)(2) (2007) (where a reduction or 
discontinuance of a running award of improved pension is 
required because of an increase in income, the reduction or 
discontinuance shall be made effective at the end of the 
month in which the increase occurred).

For the purpose of determining continued entitlement to 
nonservice-connected improved pension benefits, the amount of 
any nonrecurring income (such as a workers compensation 
settlement award) shall be added to the beneficiary's annual 
rate of income for a 12-month annualization period commencing 
on the effective date on which the nonrecurring income is 
countable.  38 C.F.R. § 3.273(c) (2007).  The monthly rate of 
pension shall then be computed by reducing the applicable 
maximum pension rate by the beneficiary's new amount of 
countable income on the effective date of the change and 
dividing the remainder by 12.  38 C.F.R. § 3.273(b)(2).  The 
change of income at issue in the present case is the workers' 
compensation award, effective November 7, 2003.  Therefore, 
the Board will calculate the veteran's countable income using 
a 12-month annualization period from November 7, 2003, 
through November 6, 2004.

Countable income consists of payments of any kind from any 
source received during a 12-month annualization period (e.g., 
a year), unless specifically excluded.  38 C.F.R. § 3.271 
(2007).  Such income includes compensation paid pursuant to 
any workers' compensation or employer's liability statute 
less any medical, legal, or other expenses incident to the 
injury, or incident to the collection or recovery of the 
amount of the award or settlement.  38 C.F.R. § 3.271(g).  
Disability benefits from the Social Security Administration 
(SSA) also constitute countable income, as they are not 
specifically excluded.  See 38 C.F.R. § 3.272 (2007).  

The Award Schedule provided by the veteran shows that 
effective November 7, 2003, he was paid a workers' 
compensation award in the amount of $36,118.24.  This amount 
represents the total award minus advances made, legal fees, 
additional costs associated with the award, and medical 
bills.  As provided by VA regulations, this compensation is 
countable income for the 12-month annualization period in 
question.  See 38 C.F.R. § 3.271.  

In addition to the November 2003 compensation award, the 
veteran was awarded SSA disability benefits during the 
applicable 12-month annualization period.  A March 2004 
letter from the SSA notified the veteran that, effective 
February 1, 2004, he would receive monthly benefits in the 
amount of $866.00 (includes monies deducted for the veteran's 
Medicare premium).  This information was verified by an 
inquiry to the SSA in January 2006.  Additionally, the March 
2004 letter from the SSA informed the veteran that he would 
receive a check for retroactive benefits sometime in March 
2004 for the amount of $34,261.35. 

The veteran asserts that the monies received from his 
workers' compensation award and his SSA disability 
retroactive benefits should not be counted as income for VA 
improved pension purposes.  Specifically, he and his attorney 
contend that because both awards relate to benefits/monies 
due the veteran prior to receipt of his VA pension benefits 
they should not be counted against his current income.  
Furthermore, with respect to the workers' compensation award, 
the veteran states that he used much of the award to pay 
debts owed, including some to his mother.  In his May 2005 
Substantive Appeal the veteran indicated that as of May 2004 
he only had $5,000 left.  

The Board is sympathetic to the veteran's statements 
regarding his current situation.  However, payments shall be 
counted "during the 12-month annualization period in which 
received" (emphasis added).  38 C.F.R. § 3.271.  Therefore, 
the veteran's claim that benefits paid for monies owed prior 
to his VA disability pension should not be considered 
countable income must fail.  Moreover, no deduction will be 
made for any repayment of debts as there is no indication 
that any such payments are excludable for countable income 
purposes.  See 38 C.F.R. § 3.272.  In sum, the veteran's 
income for the 12-month annualization period from November 7, 
2003, to November 6, 2004, (with no deductions) includes his 
workers' compensation award, retroactive SSA disability 
benefits, and monthly SSA disability benefits (February 
through October 2004).  Such income totals $78,174.  

Although the veteran's debts paid are not excludable from his 
countable income, certain expenses, such as unreimbursed 
medical expenses paid by the veteran or his wife, are 
excluded from income if they exceed 5 percent of the maximum 
relevant annual VA pension rate.  38 C.F.R. § 3.272(g).  In 
order to be excluded from income, these medical expenses must 
be paid during the time period at issue, regardless of when 
they were incurred.  In addition, they must be out-of-pocket 
expenses, for which the veteran received no reimbursement, 
such as through an insurance company.  Medical insurance 
premiums themselves, as well as the Medicare deduction, may 
be applied to reduce countable income.  In addition to the 
monthly $67 Medicare deduction for the period from February 
1, 2004, to November 6, 2004, the veteran reported medication 
costs of $54 per month as well as $720 spent on glasses in 
April 2004 for him and his wife.  See VA Form 21-8416 
("Medical Expense Report") received September 9, 2004.  The 
total unreimbursed medical expenses for the 12-month 
annualization period are therefore $1,971.  This is more than 
5 percent of the maximum relevant annual VA pension rate(s) 
for the 12-month annualization period.  See 38 C.F.R. 
§ 3.23(a)(1) (2007); VA Manual M21-1, Part I, Appendix B.  As 
such, these expenses will be deducted from the veteran's 
countable income.  

The veteran has not presented any evidence of additional 
qualifying deductions.  Therefore, the Board finds that the 
veteran's countable income for the 12-month annualization 
period from November 7, 2003, to November 6, 2004, is $76,203 
($78,174 minus $1,971).  Effective November 7, 2003, the MAPR 
for a veteran with a spouse is $12,692.00.  Id.  Effective 
December 1, 2003, the MAPR for a veteran with a spouse is 
$12,959.00.  It is clear that the veteran's annual countable 
income of $75,404 exceeds the MAPR(s) applicable for this 12-
month annualization period.  Moreover, even if the Board were 
to consider the veteran eligible for the highest MAPR 
(reserved for veterans who meet the criteria of need for aid 
and attendance), his countable income would still be 
excessive.  Id.  (MAPR for veteran in need of aid and 
attendance with a spouse is $19,570.00, effective December 1, 
2003).  Notably, even without consideration of the veteran's 
SSA disability benefits, including retroactive benefits paid, 
the workers compensation award paid to the veteran in 
November 2003 exceeds all of the above MAPRs.  

The Board is sympathetic to the veteran's situation, but 
nonetheless finds that there is no interpretation of the 
facts of this case which will support a legal basis for 
favorable action with regard to his claim.  In this regard, 
the Board notes that it has given the most favorable reading 
possible to the facts of this case.  However, the above 
information clearly shows that as of November 7, 2003, the 
veteran's countable income well exceeds the MAPR.  In light 
of the evidence, the application of the principle of 
reasonable doubt is not appropriate in this case.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, it 
was proper to terminate the veteran's nonservice-connected 
disability pension benefits effective December 1, 2003.


ORDER

Entitlement to nonservice-connected improved disability 
pension benefits as of December 1, 2003, based upon the 
veteran's countable income is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


